DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 3, 8, 10, 15, and 17 filed on 01/18/2022 have been acknowledged by the examiner. 
Claims 1-20 are currently pending and are under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments to the claims.
Applicant’s argument: Giap does not disclose the first and second arm extensions respectively connected to the first and second lower body extensions, the first arm extension and the first lower body extension connected to and configured to extend from the first transverse end, or the second arm extension and second lower body extension are connected to and configured to extend from the second transverse end, as claimed. 
Examiner’s response: In light of the amendments, the office action has been updated, and Giap is used as a primary reference. The examiner disagrees, as the examiner has interpreted padded substrates 16 to be the first and second lower body extensions and straps 40 to be the first and second arm extensions, which as explained in the office action below, are connected to and configured to extend from the first and second transverse ends, respectively, as the transverse ends are outer edges 22 as shown in Fig. 2 of Giap. The transverse ends are the outer end portions of the pad body. 
Applicant argues the Marshall reference as not teaching the first and second arm extensions and first and second lower body extensions and its other features, however this reference is only being used to teach the plurality of body straps, see updated office action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap (US 8,661,580 B2) in view of Hiebert (US 2011/0126355 A1) further in view of Marshall et al. (referred to as “Marshall”) (US 2014/0366271 A1).
Regarding claim 1, Giap discloses a positioning system (10) (see Abstract; patient positioning device 10) comprising:
a pad body (24) having a longitudinal axis and first and second transverse ends (22) on opposing sides of the longitudinal axis (see Figs. 2-4; patient positioning device 10 comprises a pad body which is shown by top surface 24 and the longitudinal axis runs lengthwise, see Annotated Fig. 4 of Giap below as it is shown by the dotted line, and outer edge of center section 22 in Fig. 2 shows first and second transverse ends as they both lie across the longitudinal axis), the pad body (24) including 
an upper body portion (see Annotated Fig. 4 of Giap; patient 20 is shown lying on the pad body 24 and shows an upper body portion where the patient’s upper body, such as the head and shoulders, is placed, see Annotated Fig. 4 of Giap),
a lower body portion having first and second lower body extensions (see Annotated Fig. 4 of Giap and Fig. 3; patient 20 is shown lying on pad body 24 and shows a lower body portion where the patient’s lower body, such as the arms and legs of a patient, is placed, and padded substrate 16 are first and second lower body extensions as they extend outward from pad body 24 and wrap around the lower end of a user’s arms, which is part of the lower body of a user, see Annotated Fig. 4 of Giap), and first and second arm extensions (40) corresponding to the respective first and second lower body extensions (16) (see Figs. 3-4; straps 40 on both the left and right sides of pad body are first and second arm extensions as they extend from pad body 24 and are to wrap and secure the arms of a patient, see Figs. 7-8, straps 40 on left and right sides respectively correspond to padded substrates 16 on left and right sides), and 
wherein the first and second lower body extensions (16) are configured to be positioned between a waist of a patient (20) and respective first and second arms of the patient (20) (see Fig. 4; padded substrates 16 are positioned between a waist of patient 20 and respective first and second arms of patient 20), and 
wherein the first and second arm extensions (40) are respectively connected to the first and second lower body extensions (16) such the first arm extension (40) and first lower body extension (16) are connected to and configured to extend from the first transverse end to wrap around the first arm of the patient (20) (see Figs. 3-4; straps 40 on left and right sides respectively are connected to padded substrates 16 on left and right sides, see Fig. 3, such that straps 40 on the left side and padded substrate 16 on the left side are connected to outer edge 22 on the left side, as they are in direct contact, and they both extend from outer edge 22 on the left side, see Col. 5 lines 4-8 and Figs. 3 and 6, and wrap around the left arm of patient 20, see Fig. 4 and Figs. 7-8), and the second arm extension (40) and second lower body extension (16) are connected to and configured to extend from the second transverse end to wrap around the second arm of the patient (20) (see Figs. 3-4; straps 40 on the right side and padded substrate 16 on the right side are both connected to and extend from outer edge 22 on the right side, see Col. 5 lines 4-8 and Figs. 3 and 6, and wrap around the right arm of patient 20, see Fig. 4 and Figs. 7-8). 
Giap does not disclose an upper body portion with an upper extension, a bottom recess in the lower body portion, a first pad strap configured to be positioned through the upper body portion; a second pad strap configured to be positioned through the lower body portion; a third pad strap configured to be positioned through the lower body portion; and a plurality of body straps configured to engage at least one of the first, second, and third pad straps. 
However, Hiebert teaches an analogous positioning system (12) (see Abstract) with an analogous upper body portion with an upper extension (46) (see Figs. 1-2 and 4; bag 12 includes upper edge 18, shoulder edge portions 24a, 24b,  pillow edge 26, and pillow 46 all make up the upper body portion as a patient’s upper body, such as the head and shoulders, would be placed here, see Annotated Fig. 2 of Hiebert, thus pillow 46 is an upper body extension as it is a distinctly cut out portion from bag 12, see [0066] and Figs. 1-3), a bottom recess (32) in the lower body portion (see Figs. 1-2 and [0060]; wrist supporting portions 30a, 30b, and lower edge 20 all make up the  lower body portion as a patient’s lower body, such as the arms and waist would be placed here, see Annotated Figs. 2 and 6 of Hiebert, and trapezoid-like cutout 32 is a bottom recess in the lower body portion as it is a cut out of the lower edge 20), a first pad strap (38a) configured to be positioned through the upper body portion (see Fig. 2, Annotated Figs. 2 and 6 of Hiebert, and [0061]; strap 38a is a first pad strap as it is attached to the pad and is positioned through the upper body portion); a second pad strap (38b) configured to be positioned through the lower body portion (see Fig. 2, Annotated Figs. 2 and 6 of Hiebert and [0061]; strap 38b is a second pad strap as it is attached to the pad and is positioned through the lower body portion); and a third pad strap (38c) configured to be positioned through the lower body portion (see Fig. 2, Annotated Figs. 2 and 6 of Hiebert, and [0061]; strap 38c is a third pad strap as it is attached to the pad and is positioned through the lower body portion), providing an inflatable pillow that provides support for the patient’s head and neck, as well as the desired position and orientation based on the particular procedure or patient’s anatomy (see [0067]), providing a cut out to provide perineal access to provide access to speculums, rectal instruments, and the like, during particular procedures (see [0060]), and fastener straps to secure the pad to an operating table on which a patient is supported so that the pad does not slide off an operating table (see [0061], [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper body portion of pad body of Giap to include an inflatable pillow (46) in the center as taught by Hiebert to have an upper extension, to have modified the lower body portion of Giap to include a bottom recess (32) as taught by Hiebert, and to have provided the bottom surface (26 of Giap) of the pad body with a first pad strap (38a) configured to be positioned through the upper body portion, a second pad strap (38b) and a third pad strap (38c) configured to be positioned through the lower body portion as taught by Hiebert to have provided an improved positioning system that provides support for the patient’s head and neck, as well as the desired position and orientation based on the particular procedure or patient’s anatomy (see [0067]), provides perineal access to provide access to speculums, rectal instruments, and the like, during particular procedures (see [0060]), and provides fastener straps to secure the pad to an operating table on which a patient is supported so that the pad does not slide off an operating table (see [0061], [0063]).
Giap in view of Hiebert discloses the invention as discussed above. 
Giap in view of Hiebert does not disclose a plurality of body straps configured to engage at least one of the first, second, and third pad straps. 
However, Marshall teaches an analogous positioning system (10) (see Abstract) comprising a plurality of body straps (14) configured to engage at least one of the first, second, and third pad straps (22) (see Figs. 1-2, and [0044]; a plurality of straps 14 is shown in Figs. 1-2 and are a plurality of body straps as they go over the body of a patient, each strap is configured to extend transversely or diagonally across the patient, and thus indirectly engages with tethers 22, as seen in Fig. 1) providing to secure the patient to the operating table (see [0039) so that when a patient is positioned in an inclined position, the patient is safe. 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have provided the positioning system and pad body of the device of Giap in view of Hiebert with a plurality of body straps (14) as taught by Marshall to have provided an improved positioning system that secures the patient to the operating table (see [0039]) so that when a patient is positioned in an inclined position, the patient is safe. 

    PNG
    media_image1.png
    405
    516
    media_image1.png
    Greyscale

Modified Fig. 4 of Giap. 

    PNG
    media_image2.png
    590
    509
    media_image2.png
    Greyscale

Modified Fig. 2 of Hiebert. 

    PNG
    media_image3.png
    436
    576
    media_image3.png
    Greyscale

Modified Fig. 6 of Hiebert. 
Regarding claim 2, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 1. Giap in view of Hiebert further in view of Marshall further discloses a first buckle on a first portion of the second pad strap (38b of Hiebert); a second buckle on a second portion of the second pad strap (38b of Hiebert) (see Fig. 2 of Hiebert and [0061]-[0062] of Hiebert; strap 38b of Hiebert may have adjustable buckles, thus a first portion of strap 38b of Hiebert and a second portion opposite the first portion of strap 38b of Hiebert have buckles to secure the two ends of the straps to one another); a third buckle on a first portion of the third pad strap (38c of Hiebert); and a fourth buckle on a second portion of the third pad strap (38c of Hiebert) (see Fig. 2 of Hiebert and [0061]-[0062] of Hiebert; strap 38c of Hiebert may have adjustable buckles, thus a first portion of strap 38c of Hiebert and a second portion opposite the first portion of strap 38c of Hiebert have buckles to secure the two ends of the straps to one another). 
Regarding claim 6, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 1. Giap in view of Hiebert further in view of Marshall further discloses wherein at least one of the first, second and third pad straps (38a, 38b, 38c of Hiebert) or at least one of the plurality of body straps (14 of Marshall) includes a fastening side with a hook and loop fastener (see [0061] of Hiebert and Fig. 2 of Hiebert; the ends or fastening sides of pad straps 38a, 38b, 38c of Hiebert have hook and loop fasteners). 
Regarding claim 7, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 1. Giap in view of Hiebert further in view of Marshall further discloses wherein engagement between the first and second arm extensions (40 of Giap) and the first and second lower body extnsions (16 of Giap) is configured to support a substantial portion of weight of the patient to resist slippage relative to a surgical table while in at least one of a Trendelenburg, reverse Trendelenburg and lateral tilt position (padded substrate 16 of Giap and straps 40 of Giap are both wrapped around each arm of a patient, thus this engagement supports a large portion of weight of a patient so as to resist slippage relative to a surgical table while in a Trendelenburg position, reverse Trendelenburg and lateral tilt position as the weight of the patient’s arms is a substantial portion of weight of the patient). 
Regarding claim 8, Giap discloses a positioning system (10) (see Abstract; patient positioning device 10) comprising:
a pad body (24) having a longitudinal axis and first and second transverse ends (22) on opposing sides of the longitudinal axis (see Fig. 2; patient positioning device 10 comprises a pad body which is shown by top surface 24 and the longitudinal axis runs lengthwise, see Annotated Fig. 4 of Giap as it is shown by the dotted line, and outer edge of center section 22 in Fig. 2 shows first and second transverse ends as they both lie across from the longitudinal axis), the pad body including
an upper body portion (see Annotated Fig. 4 of Giap; patient 20 is shown lying on the pad body 24 and shows an upper body portion where the patient’s upper body, such as the head and shoulders, is placed, see Annotated Fig. 4 of Giap), and 
a lower body portion with first and second lower body extensions (16) (see Annotated Fig. 4 of Giap and Fig. 3; patient 20 is shown lying on pad body 24 and shows a lower body portion where the patient’s lower body, such as the arms and legs of a patient, is placed, and padded substrate 16 are first and second lower body extensions as they extend outward from pad body 24 and wrap around the lower end of a user’s arms, which is part of the lower body of a user, see Annotated Fig. 4 of Giap), and first and second arm extensions (40) corresponding to the respective first and second lower body extensions (16) (see Figs. 3-4; straps 40 on both the left and right sides of the pad body 24 are first and second arm extensions as they extend from pad body 24 and are to wrap and secure he arms of a patient, see Figs. 7-8, straps 40 on the left and right sides respectively correspond to padded substrates 16 on the left and right sides), 
wherein the first and second arm extensions (40) are respectively connected to the first and second lower body extensions (16) such that the first arm extension (40) and first lower body extension (16) are connected to and extend from the first transverse end (see Figs. 3-4; straps 40 on left and right sides respectively are connected to padded substrates 16 on left and right sides, see Fig. 3, such that straps 40 on the left side and padded substrate 16 on the left side are connected to outer edge 22 on the left side, as they are in direct contact, and they both extend from outer edge 22 on the left side, see Col. 5 lines 4-8 and Figs. 3 and 6), and the second arm extension (40) and second lower body extension (16) are connected to and extend from the second transverse end (see Figs. 3-4; straps 40 on the right side and padded substrate 16 on the right side are both connected to and extend from outer edge 22 on the right side, see Col. 5 lines 4-8 and Figs. 3 and 6). 
Giap does not disclose a plurality of pad straps configured to be positioned through at least one of the upper body and lower body portions; and a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Hiebert teaches an analogous positioning system (12) (see Abstract) comprising a plurality of pad straps (38a, 38b, 38c) configured to be positioned through at least one of the upper body and lower body portions (see Fig. 2, Annotated Figs. 2 and 6 of Hiebert, and [0061]; straps 38a, 38b, 38c are a plurality of pad straps as they are attached to the pad and strap 38a is positioned through an upper body portion and straps 38b, 38c are positioned through a lower body portion, see Annotated figures 2, 6 of Hiebert), providing fastener straps to secure the pad to an operating table on which a patient is supported so that the pad does not slide off an operating table (see [0061], [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface (26 of Giap) of the pad body in the device of Giap with a plurality of pad straps (38a, 38b, 38c) as taught by Hiebert to have provided an improved positioning system that provides fastener straps to secure the pad to an operating table on which a patient is supported so that the pad does not slide off an operating table (see [0061], [0063]).
Giap in view of Hiebert discloses the invention as discussed above. 
Giap in view of Hiebert does not disclose a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Marshall teaches an analogous positioning system (10) (see Abstract) comprising a plurality of body straps (14) configured to engage at least one of the plurality of pad straps (22) (see Figs. 1-2 and [0044]; a plurality of straps 14 is shown in Figs. 1-2 and are a plurality of body straps as they go over the body of a patient, each strap is configured to extend transversely or diagonally across a patient, and thus indirectly engages tethers 22, as seen in Fig. 1, which are a plurality of pad straps), providing to secure the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe. 
Therefore, it would have been obvious to one of ordinary skill in the art bfore the effective filing date of the claimed invention to have provided the positioning system and pad body of the device of Giap in view of Hiebert with a plurality of body straps (14) as taught by Marshall to have provided an improved positioning system that secures the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe. 
Regarding claim 9, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 8. Giap in view of Hiebert further in view of Marshall further discloses first and second buckles on corresponding first and second portions of a first one of the plurality of pad straps (38a, 38b, 38c of Hiebert) (see Fig. 2 of Hiebert and [0061]-[0062] of Hiebert; strap 38b of Hiebert may have adjustable buckles, thus a first portion of strap 38b of Hiebert and a second portion opposite the first portion of strap 38b of Hiebert each have buckles to secure the two ends of the straps to one another); and third and fourth buckles on corresponding first and second portions of a second one of the plurality of pad straps (38a, 38b, 38c of Hiebert) (see Fig. 2 of Hiebert and [0061]-[0062] of Hiebert; strap 38c may have adjustable buckles, thus a first portion of strap 38c and a second portion opposite the first portion of strap 38c of Hiebert each have buckles to secure the two ends of the straps to one another). 
Regarding claim 13, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 8. Giap in view of Hiebert further in view of Marshall further discloses wherein at least one of the plurality of body (38a, 38b, 38c of Hiebert) or pad straps (14 of Marshall) includes a fastening side with a hook and loop fastener (see [0061] of Hiebert and Fig. 2 of Hiebert; the ends or fastening sides of pad straps 38a, 38b, 38c of Hiebert have hook and loop fasteners). 
Regarding claim 14, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 8. Giap in view of Hiebert further in view of Marshall further discloses wherein engagement between the first and second arm extensions (40 of Giap) and the first and second lower body extensions (16 of Giap) is configured to support a substantial portion of weight of the patient to resist slippage relative to a surgical table while in at least one of a Trendelenburg, reverse Trendelenburg and lateral tilt position (padded substrate 16 of Giap and straps 40 of Giap are both wrapped around each arm of a patient, thus this engagement supports a large portion of weight of a patient so as to resist slippage relative to a surgical table while in a Trendelenburg position, reverse Trendelenburg and lateral tilt position as the weight of the patient’s arms is a substantial portion of weight of the patient).
Regarding claim 15, Giap discloses a method of a positioning system (10) (see abstract; patient positioning device 10), comprising: 
providing a pad body (24) having a longitudinal axis and first and second transverse ends (22) on opposing sides of the longitudinal axis (see Fig. 2-4; patient positioning device 10 comprises a pad body which is shown by top surface 24 and the longitudinal axis runs lengthwise, see Annotated Fig. 4 of Giap as it is shown by the dotted line, and outer edge of center section 22 in Fig. 2 shows first and second transverse ends as they both lie across the longitudinal axis), the pad body (24) including an upper body portion (see Annotated Fig. 4 of Giap; patient 20 is shown lying on the pad body 24 and shows an upper body portion where the patient’s upper body, such as the head and shoulders, is placed, see Annotated Fig. 4 of Giap), a lower body portion with first and second lower body extensions (16) (see Annotated Fig. 4 of Giap and Fig. 3; patient 20 is shown lying on pad body 24 and shows a lower body portion where the patient’s lower body, such as the arms and legs of a patient, is placed, and padded substrate 16 are first and second lower body extensions as they extend outward from pad body 24 and wrap around the lower end of a user’s arms, which is part of the lower body of a user, see Annotated Fig. 4 of Giap), and first and second arm extensions (40) opposing the respective first and second lower body extensions (16) (see Figs. 3-4; straps 40 on both the left and right sides of the pad body 24 are first and second arm extensions as they extend from pad body 24 and are to wrap and secure he arms of a patient, see Figs. 7-8, straps 40 on the left and right sides are respectively opposite the padded substrates 16 on the left and right sides), wherein the first and second arm extensions (40) are respectively connected to the first and second lower body extensions (16) such that the first arm extension and first lower body extension are connected to and extend from the first transverse end (see Figs. 3-4; straps 40 on left and right sides respectively are connected to padded substrates 16 on left and right sides, see Fig. 3, such that straps 40 on the left side and padded substrate 16 on the left side are connected to outer edge 22 on the left side, as they are in direct contact, and they both extend from outer edge 22 on the left side, see Col. 5 lines 4-8 and Figs. 3 and 6), and the second arm extension (40) and second lower body extension (16) are connected to and extend from the second transverse end (see Figs. 3-4; straps 40 on the right side and padded substrate 16 on the right side are both connected to and extend from outer edge 22 on the right side, see Col. 5 lines 4-8 and Figs. 3 and 6). 
Giap does not disclose providing a plurality of pad straps configured to be positioned at least one of the upper body and lower body; and providing a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Hiebert teaches an analogous method of a positioning system (12) (see Abstract) providing a plurality of pad straps (38a, 38b, 38c) configured to be positioned through at least one of the upper body and lower body portions (see Fig. 2, Annotated Figs. 2 and 6 of Hiebert, and [0061]; straps 38a, 38b, 38c are a plurality of pad straps as they are attached to the pad and strap 38a is positioned through an upper body portion and straps 38b, 38c are positioned through a lower body portion, see Annotated figures 2, 6 of Hiebert), providing fastener straps to secure the pad to an operating table on which a patient is supported so that the pad does not slide off an operating table (see [0061], [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface (26 of Giap) of the pad body in the device of Giap with a plurality of pad straps (38a, 38b, 38c) as taught by Hiebert to have provided an improved positioning system that provides fastener straps to secure the pad to an operating table on which a patient is supported so that the pad does not slide off an operating table (see [0061], [0063])
Giap in view of Hiebert discloses the invention as discussed above. 
Giap in view of Hiebert does not disclose providing a plurality of body straps configured to engage at least one of the plurality of pad straps. 
However, Marshall teaches an analogous method of a positioning system (10) (see Abstract) providing a plurality of body straps (14) configured to engage at least one of the plurality of pad straps (22) (see Figs. 1-2 and [0044]; a plurality of straps 14 is shown in Figs. 1-2 and are a plurality of body straps as they go over the body of a patient, each strap is configured to extend transversely or diagonally across a patient, and thus indirectly engages tethers 22, as seen in Fig. 1, which are a plurality of pad straps), providing to secure the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe. 
Therefore, it would have been obvious to one of ordinary skill in the art bfore the effective filing date of the claimed invention to have provided the positioning system and pad body of the device of Giap in view of Hiebert with a plurality of body straps (14) as taught by Marshall to have provided an improved positioning system that secures the patient to the operating table (see [0039]) so that when a patient is positioned in an incline position, the patient is safe. 
Regarding claim 16, Giap in view of Hiebert further in view of Marshall discloses the method as discussed in claim 15. Giap in view of Hiebert further in view of Marshall further discloses providing first and second buckles on corresponding first and second portions of a first one of the plurality of pad straps (38a, 38b, 38c of Hiebert) (see Fig. 2 of Hiebert and [0061]-[0062] of Hiebert; strap 38b of Hiebert may have adjustable buckles, thus a first portion of strap 38b of Hiebert and a second portion opposite the first portion of strap 38b of Hiebert each have buckles to secure the two ends of the straps to one another); and providing third and fourth buckles on corresponding first and second portions of a second one of the plurality of pad straps (38a, 38b, 38c of Hiebert) (see Fig. 2 of Hiebert and [0061]-[0062] of Hiebert; strap 38c may have adjustable buckles, thus a first portion of strap 38c and a second portion opposite the first portion of strap 38c of Hiebert each have buckles to secure the two ends of the straps to one another).
Regarding claim 20, Giap in view of Hiebert further in view of Marshall discloses the method as discussed in claim 15. Giap in view of Hiebert further in view of Marshall further discloses engaging the first and second arm extensions (40 of Giap) and the respective first and second lower body extensions (16 of Giap) to support a substantial portion of weight of the patient to resist slippage relative to a surgical table while in at least one of a Trendelenburg, reverse Trendelenburg and lateral tilt position (padded substrate 16 of Giap and straps 40 of Giap are both wrapped around each arm of a patient, thus this engagement supports a large portion of weight of a patient so as to resist slippage relative to a surgical table while in a Trendelenburg position, reverse Trendelenburg and lateral tilt position as the weight of the patient’s arms is a substantial portion of weight of the patient).
Claim 3-5, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Hiebert in view of Marshall further in view of Gomez (US 10,709,626 B1).
Regarding claim 3, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 1. 
Giap in view of Hiebert further in view of Marshall does not disclose a support strip attached to the pad body, wherein the support strip is positioned along the longitudinal axis of the pad body, the support strip forms channels configured to receive at least one of the first, second, and third pad straps between the pad body and the support strip, and the support strip is configured to support a substantial portion of a weight of a patient. 
However, Gomez teaches an analogous positioning system (100) comprising a support strip (121) attached to the pad body (see Fig. 6 and Col. 5 lines 64-67; bottom surface 118 of the pad assembly 100 comprises anti-skid rubber foam strip 121), wherein the support strip (121) is positioned along the longitudinal axis of the pad body (see Fig. 6; anti-skid rubber foam strip 121 is positioned along the longitudinal axis as strip 121 runs along the length of the pad body), and the support strip (121) configured to support a substantial portion of weight of a patient (see Fig. 6 and Col. 5 lines 64-67; strip 121 is placed on the bottom surface 118 of pad assembly 100 and runs along the length of the pad and thus is able to support a substantial or majority of weight of a patient to prevent or minimize slippage when a patient is in an inclined position as strip 121 is an anti-skid strip) providing an anti-skid strip (see Col. 5 lines 64-67) so that a patient and a pad do not slip off an operating table when in use. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the center of the bottom surface of the pad body, above the pad straps, of the device of Giap in view of Hiebert further in view of Marshall with a support strip (121) as taught by Gomez to have provided an improved positioning system that provides an anti-skid strip (see Col. 5 lines 64-67) so that a patient and a pad do not slip off an operating table when in use. 
Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the invention as discussed above. Giap in view of Hiebert in view of Marshall further in view of Gomez further discloses the support strip (121 of Gomez) forms channels configured to receive at least one of the first, second, and third pad straps (38a, 38b, 38c of Hiebert) between the pad body and the support strip (121 of Gomez) (as previously modified above, see claim 1 and claim 3, strip 121 of Gomez is placed in the center of the bottom surface 26 of Giap on top of pad straps 38a, 38b, 38c of Hiebert, and thus strip 121 of Gomez forms a channel between the pad body of Giap and strip 121 of Gomez). 
Regarding claim 4, Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the invention as discussed in claim 3. Giap in view of Hiebert in view of Marshall further in view of Gomez further discloses wherein the support strip (121 of Gomez) includes an anti-slip tape (definition of tape: a narrow flexible strip or band, https://www.merriam-webster.com/dictionary/tape, thus see Col. 5 lines 64-67 of Gomez; anti-skid foam strip 121 of Gomez is an anti-slip tape as it is a narrow strip, and is anti-skid or anti-slip). 
Regarding claim 5, Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the invention as discussed in claim 3. Giap in view of Marshall further in view of Gomez further discloses wherein the support strip (121 of Gomez) is attached along the longitudinal axis of the pad body and transverse to the first, second, and third pad straps (38a, 38b, 38c of Hiebert) (as previously modified above, see claims 1 and 3, and see Fig. 6 of Gomez, strip 121 of Gomez is attached along the longitudinal axis of the pad body of Giap on the center bottom surface 26 of Giap, and is transverse to or attached across pad straps 38a, 38b, 38c of Hiebert). 
Regarding claim 10, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 8. 
Giap in view of Hiebert further in view of Marshall does not disclose a support strip attached to the pad body, wherein the support strip is positioned along the longitudinal axis of the pad body, the support strip forms channels configured to receive at least one of the plurality of pad straps between the pad body and the support strip, and the support strip is configured to support a substantial portion of a weight of a patient. 
However, Gomez teaches an analogous positioning system (100) comprising a support strip (121) attached to the pad body (see Fig. 6 and Col. 5 lines 64-67; bottom surface 118 of the pad assembly 100 comprises anti-skid rubber foam strip 121), wherein the support strip (121) is positioned along the longitudinal axis of the pad body (see Fig. 6; anti-skid rubber foam strip 121 is positioned along the longitudinal axis as strip 121 runs along the length of the pad body), and the support strip (121) configured to support a substantial portion of weight of a patient (see Fig. 6 and Col. 5 lines 64-67; strip 121 is placed on the bottom surface 118 of pad assembly 100 and runs along the length of the pad and thus is able to support a substantial or majority of weight of a patient to prevent or minimize slippage when a patient is in an inclined position as strip 121 is an anti-skid strip) providing an anti-skid strip (see Col. 5 lines 64-67) so that a patient and a pad do not slip off an operating table when in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the center of the bottom surface of the pad body, above the pad straps, of the device of Giap in view of Hiebert further in view of Marshall with a support strip (121) as taught by Gomez to have provided an improved positioning system that provides an anti-skid strip (see Col. 5 lines 64-67) so that a patient and a pad do not slip off an operating table when in use.
Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the invention as discussed above. Giap in view of Hiebert in view of Marshall further in view of Gomez further discloses the support strip (121 of Gomez) forms channels configured to receive at least one of the first, second, and third pad straps (38a, 38b, 38c of Hiebert) between the pad body and the support strip (121 of Gomez) (as previously modified above, see claim 1 and claim 3, strip 121 of Gomez is placed in the center of the bottom surface 26 of Giap on top of pad straps 38a, 38b, 38c of Hiebert, and thus strip 121 of Gomez forms a channel between the pad body of Giap and strip 121 of Gomez).
Regarding claim 11, Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the invention as discussed in claim 10. Giap in view of Hiebert in view of Marshall further in view of Gomez further discloses wherein the support strip (121 of Gomez) includes an anti-slip tape (definition of tape: a narrow flexible strip or band, https://www.merriam-webster.com/dictionary/tape, thus see Col. 5 lines 64-67 of Gomez; anti-skid foam strip 121 of Gomez is an anti-slip tape as it is a narrow strip, and is anti-skid or anti-slip).
Regarding claim 12, Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the invention as discussed in claim 10. Giap in view of Marshall further in view of Gomez further discloses wherein the support strip (121 of Gomez) is attached along the longitudinal axis of the pad body and transverse to the plurality of pad straps (38a, 38b, 38c of Hiebert) (as previously modified above, see claims 1 and 3, and see Fig. 6 of Gomez, strip 121 of Gomez is attached along the longitudinal axis of the pad body of Giap on the center bottom surface 26 of Giap, and is transverse to or attached across pad straps 38a, 38b, 38c of Hiebert).
Regarding claim 17, Giap in view of Hiebert further in view of Marshall discloses the invention as discussed in claim 15. 
Giap in view of Hiebert further in view of Marshall does not disclose attaching a support strip attached to the pad body, wherein the support strip is positioned along the longitudinal axis of the pad body, forming channels by the support strip for receiving at least one of the plurality of pad straps between the pad body and the support strip, and supporting by the support strip a substantial portion of a weight of a patient. 
However, Gomez teaches an analogous method of a positioning system (100) attaching a support strip (121) to the pad body (see Fig. 6 and Col. 5 lines 64-67; bottom surface 118 of the pad assembly 100 comprises anti-skid rubber foam strip 121), wherein the support strip (121) is positioned along the longitudinal axis of the pad body (see Fig. 6; anti-skid rubber foam strip 121 is positioned along the longitudinal axis as strip 121 runs along the length of the pad body), and supporting by the support strip a substantial portion of a weight of a patient (see Fig. 6 and Col. 5 lines 64-67; strip 121 is placed on the bottom surface 118 of pad assembly 100 and runs along the length of the pad and thus is able to support a substantial or majority of weight of a patient to prevent or minimize slippage when a patient is in an inclined position as strip 121 is an anti-skid strip) providing an anti-skid strip (see Col. 5 lines 64-67) so that a patient and a pad do not slip off an operating table when in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the center of the bottom surface of the pad body, above the pad straps, of the device of Giap in view of Hiebert further in view of Marshall with a support strip (121) as taught by Gomez to have provided an improved positioning system that provides an anti-skid strip (see Col. 5 lines 64-67) so that a patient and a pad do not slip off an operating table when in use.
Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the method as discussed above. Giap in view of Hiebert in view of Marshall further in view of Gomez further discloses forming channels by the support strip (121 of Gomez) for receiving at least one of the plurality of pad straps (38a, 38b, 38c of Hiebert) between the pad body and the support strip (121 of Gomez) (as previously modified above, see claim 1 and claim 3, strip 121 of Gomez is placed in the center of the bottom surface 26 of Giap on top of pad straps 38a, 38b, 38c of Hiebert, and thus strip 121 of Gomez forms a channel between the pad body of Giap and strip 121 of Gomez).
Regarding claim 18, Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the method as discussed in claim 17. Giap in view of Hiebert in view of Marshall further in view of Gomez further discloses wherein the support strip (121 of Gomez) includes an anti-slip tape (definition of tape: a narrow flexible strip or band, https://www.merriam-webster.com/dictionary/tape, thus see Col. 5 lines 64-67 of Gomez; anti-skid foam strip 121 of Gomez is an anti-slip tape as it is a narrow strip, and is anti-skid or anti-slip).
Regarding claim 19, Giap in view of Hiebert in view of Marshall further in view of Gomez discloses the method as discussed in claim 17. Giap in view of Marshall further in view of Gomez further discloses attaching the support strip (121 of Gomez) along the longitudinal axis of the pad body and transverse to the plurality of pad straps (38a, 38b, 38c of Hiebert) (as previously modified above, see claims 1 and 3, and see Fig. 6 of Gomez, strip 121 of Gomez is attached along the longitudinal axis of the pad body of Giap on the center bottom surface 26 of Giap, and is transverse to or attached across pad straps 38a, 38b, 38c of Hiebert).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754